The Honorable John Paul Wells State Representative 119 South Elm Street Paris, AR 72855-3807
Dear Representative Wells:
I am writing in response to your request for an opinion on the following:
  [A]re there any adverse constitutional or legal issues which would result from the repealing of the Transient Merchant Licensing Act of 1983?
RESPONSE
I am unaware of any adverse constitutional or legal issues that would result from repealing the Transient Merchant Licensing Act ("TMLA"), A.C.A. §§ 17-49-101 through-110 (Repl. 2001), which was found to be facially unconstitutional under the dormant commerce clause inHomier Distributing Co. v. Staley, 371 F. Supp. 2d 1006 (E.D. Ark. 2003).
As noted above, the entirety of the TMLA was found unconstitutional inStaley, supra. While Staley, supra, was limited in that it only enjoined Pulaski County from enforcing the TMLA, the opinion found that the entirety of the TMLA was facially unconstitutional. Staley,371 F.Supp.2d at 1013. Given the holding in Staley, I am uncertain as to the nature of your question. Nevertheless, I am unaware of any constitutional provisions that would be violated, or legal issues that would result, from the repeal of this law. *Page 2 
Assistant Attorney General Joel DiPippa prepared the foregoing opinion, which I hereby approve.
Sincerely,
DUSTIN McDANIEL Attorney General
DM:JMD/cyh *Page 1